UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 00-6988



In Re: PATRICK EDWIN RUDD,

                                                          Petitioner.



         On Petition for Writ of Mandamus.    (CA-00-279-5)


Submitted:   August 30, 2000            Decided:   September 11, 2000


Before WIDENER,* NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick Edwin Rudd, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




     *
       Judge Widener did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d) (1994).
PER CURIAM:

     Patrick Edwin Rudd has filed a petition for a writ of mandamus

seeking an order directing the district court to grant him a cer-

tificate of appealability. Mandamus is a drastic remedy to be used

only in extraordinary circumstances.     See Kerr v. United States

Dist. Court, 426 U.S. 394, 402 (1976).   The party seeking mandamus

relief carries the heavy burden of showing that he has “no other

adequate means to attain the relief he desires” and that his right

to such relief is “clear and indisputable.”      Allied Chem. Corp. v.

Daiflon, Inc., 449 U.S. 33, 35 (1980) (internal quotation marks

omitted).   Rudd has not made such a showing.*   Accordingly, we dis-

miss the mandamus petition. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                            DISMISSED




     *
       Insofar as Rudd’s petition for a writ of mandamus may be
construed as a notice of appeal from the district court’s denial of
his motion for a certificate of appealability, we find that the
district court did not err in denying the motion.


                                  2